Order filed April 2, 2012




                                              In The
                        Fourteenth Court of Appeals
                                     ____________
                                  NO. 14-11-00429-CV
                                     ____________
                          JOHN MICHAEL DALBOSCO, Appellant
                                          V.
                            MELISSA RUTH SIEBERT, Appellee

                            On Appeal from the 328th District Court
                                    Fort Bend County, Texas
                             Trial Court Cause No. 11-DCV-187542

                                            ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of Respondent's exhibit #1.

       The clerk of the 328th District Court is directed to deliver to the Clerk of this court the
original of Respondent's exhibit #1, on or before April 10, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of
Respondent's exhibit #1, to the clerk of the 328th District Court.




                                                       PER CURIAM